DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a final office action. Claims [1-20] are currently pending and have been examined on their merits. 
Claims 1, 3, 9, 11,15, and 17 have been amended see REMARKS December 02, 2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-8 recites a method (i.e. a process such as an act or series of steps), claims 9-14 recite a system (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices) comprising processing circuitry and a memory storing instructions, and claims 15-20 recite a computer program product (i.e. a manufacture such as an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 9, and 15 recite: determining a probability by linear regression modelling, reported measures of variances to normal work hours for at least one measure of expected employee health for an employee that is selected from a group consisting of expected sick leave and expected employment termination wherein the linear regression modelling comprises an independent variable of expected sick leave and dependent variables of prior sick leave, overtime, medical appointments, company size indicator, location indicator, industry indicator, and employee age indicator.
The claims recite a mental process, a certain method of organizing human activity, and a mathematical relationship. Before computers it would have been obvious for a person to monitor and track the amount of sick leave users in an organization take, to determine an average amount of sick leave for the members of the organization, as well as notice if an employee varies from the normal amount of leave taken to determine the probability of the employee taking additional leave or quitting. It would have also been obvious for an employer to mentally consider various factors such as amount of overtime an employee takes, the industry they work in, age, etc. to estimate how likely an employee is to take a day off. The representative claims also recite a method of organizing human activity as it relates to managing personal behavior or relationships or interactions between people Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40. The Federal Circuit determined that the claims were directed to the abstract idea of "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)", which "is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity." 792 F.3d. at 1367-68, 115 USPQ2d at 1640; considering historical usage information while inputting data, BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691; and Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). Furthermore, the claims recite a mathematical relationship as they claim a linear regression model which is interpreted as a mathematical formula or equation with the variables being “independent variable of expected sick leave and dependent variables of prior sick leave, overtime, medical appointments, company size indicator, location indicator, industry indicator, and employee age indicator.” Examples the courts have identified as being abstract ideas include:  performing a resampled statistical analysis to generate a resampled distribution, SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018), modifying SAP America, Inc. v. Investpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018); the Arrhenius equation, Diamond v. Diehr; 450 U.S. 175, 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981) (ln v = CZ + x); and organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721. Additionally, it is important to note that a mathematical concept need not be expressed in mathematical symbols. Therefore, the claims merely recite a method for assessing the health of employees by determining a probability using a statistical model trained on variances to normal working hours of an employee and are directed towards an abstract idea, see MPEP 2106.04(a)(2).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: A computer-implemented method for analyzing employee health, comprising executing on a computer processor: driving a display device to display the determined probability of expected employee health within a user interface comprising at least one hyperlink.
Claim 9: A system for analyzing employee health, comprising: a processor; a computer readable memory in circuit communication with the processor; and a computer readable storage medium in circuit communication with the processor; wherein the processor executes program instructions stored on the computer-readable storage medium via the computer readable memory and driving a display device to display the determined probability of expected employee health within a user interface comprising at least one hyperlink.
Claim 15: A computer program product for analyzing employee health, the computer program product comprising: a computer readable storage medium having computer readable program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the computer readable program code comprising instructions for execution by a processor that causes the processor to: and driving a display device to display the determined probability of expected employee health within a user interface comprising at least one hyperlink.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract 

The dependent claims 2-8, 10-14, and 16-20 further narrow the abstract idea recited in the independent claims 1, 9, and 15 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). 

The dependent claims 2-8, 10-14, and 16-20 do not add any additional elements to the structure of the claimed invention and only serve to further limit the judicial exception and therefore are directed towards the same abstract idea as representative claims 1, 9, and 15.

Claims 2-8, 10-14, and 16-20 are directed towards further limiting the abstract idea of determining a probability of variance to normal work hours for an employee based on various variables and organizing the results based on various classifications.

Claims 3, 11, and 17 recite the additional elements of a display device to display the determined probability of expected employee health within the user interface. However, these elements are directed towards mere instructions to apply the abstract idea on a computer.
Claims 4, 12, and 18 recite a trained deep learning model. However, the claims merely amount to applying the abstract idea to a known technology and generally linking the use of the judicial exception to a particular technological environment or field of use.

Therefore, claims 1-20 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamano (US 2017/0286842) in view of NPL U: (Markussen, Simen, et al. "The anatomy of absenteeism." Journal of health economics 30.2 (2011): 277-292.) further in view of Ronen (US 2019/0073615).
Claims 1, 9, and 15: Tamano discloses a computer-implemented method for analyzing employee health, comprising executing on a computer processor (Paragraph [0010]). A system for analyzing employee health, comprising: a processor; a computer readable memory in circuit communication with the processor; and a computer readable storage medium in circuit communication with the processor; wherein the processor executes program instructions stored on the computer-readable storage medium via the computer readable memory and thereby (Paragraph [0027-0038]). A computer program product for analyzing employee health, the computer program product comprising :a computer readable storage medium having computer readable program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the computer readable program code comprising instructions for execution by a processor that causes the processor to (Paragraph [0011]). Determining a probability by linear regression modelling reported measures of variances to normal work hours for at least one measure of expected employee health for an employee that is selected from a group consisting of expected sick leave and expected employment termination (Paragraph [0009-0010]; [0055-0058]; [0093-0096]; Figs. 8 and 10, prediction rule learning means for generating a prediction rule regarding prediction of a likelihood (probability) of a leave of absence (under the broadest reasonable interpretation of a leave of absence from work would consist of taking sick leave) based on first attendance management information including a time-series factor concerning an employee and on information indicating presence or absence of the leave of absence concerning the employee relating to each piece of the first attendance management information, the likelihood of the leave of absence being a likelihood of the employee taking the leave of absence in a predetermined time; and prediction means for predicting the likelihood of the employee as a target of prediction taking the leave of absence based on second attendance management information including a time-series factor with respect to an employee as the target of prediction and on the prediction rule. The prediction rule is generated in a form in accordance with a technique used in the prediction rule learning unit. As an example, the prediction rule learning unit can use a linear classifier (linear regression model), the prediction rule is represented in the form of a linear function by which the space of the feature vector regarding attendance management information is separated based on the presence or absence of the likelihood of taking a leave of absence in a predetermined time. The prediction rule Wherein the linear regression modelling comprises an independent variable of expected sick leave and dependent variables of prior sick leave and overtime (Paragraph [0009-0013]; [0042]; Fig. 6B, a leave of absence prediction system includes: prediction rule learning means (linear regression modelling) for generating a prediction rule regarding prediction of a likelihood of a leave of absence (expected sick leave) based on first attendance management information including a time series factor concerning an employee and on information indicating presence or absence of the leave of absence (prior sick leave). In the present example embodiment, the attendance management information (dependent variables) includes: overtime hours). And driving a display device to display the determined probability of expected employee health (Paragraph [0009-0010]; [0089-0091]; [0093-0096]; Figs. 8 and 10, prediction rule learning means for generating a prediction rule regarding prediction of a likelihood of a leave of absence based on first attendance management information including a time-series factor concerning an employee and on information indicating presence or absence of the leave of absence 
However, Tamano does not disclose wherein the linear regression modelling comprises dependent variables of medical appointments, company size indicator, location indicator, industry indicator, and employee age indicator. Within a user interface comprising at least one hyperlink.
In the same field of endeavor of modeling the health of employees in a company NPL U teaches wherein the linear regression modelling comprises dependent variables of medical appointments, company size indicator, location indicator, industry indicator, and employee age indicator (Pages 278-279 and 281; Sections 1, 3.1, and 3.3 “The aim of the paper is to examine the origins of the observed variation in absenteeism. The data allows us to examine the sources of 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of determining the likelihood of an employee taking a leave of absence using a linear regression model as taught by Tamano with the system of a wherein the linear regression modelling comprises dependent variables of medical appointments, company size indicator, location indicator, industry indicator, and employee age indicator as taught by Markussen in NPL U (NPLU pages 278-279 and 281). With the motivation of being a simple substitution of variables to use in an equation in determining the possibilities of a user taking sick leave to include factors such as industry, age, etc. as NPL U uses the variables to create statistical models related to how various factors affect absenteeism or how much sick leave a worker will take.
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of determining the likelihood of an employee taking a leave of absence as taught by Tamano with the system of 
In the same field of endeavor of measuring the health of employees Ronen teaches within a user interface comprising at least one hyperlink 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of determining the likelihood of an employee taking a leave of absence as taught by Tamano with the system of a user interface comprising at least one hyperlink as taught by Ronen (Ronen [0053]). With the motivation of being obvious to try as including a hyperlink or some other equivalent digital button on a user interface displaying a report is well known in the art. Additionally, the motivation to combine includes improving operational efficiency by measuring, monitoring, and reducing meaningful incident behavior across an organization and informing necessary changes (Ronen [0051]).
Claims 2, 10, and 16: Modified Tamano discloses a method as per claim 1, a system as per claim 9, and a computer program product as per claim 15. Tamano further discloses wherein the reported measures of variances to normal work hours comprise at least one measure selected from a group consisting of vacation, overtime, sick leave and medical appointment (Paragraph [0042]; [0078]; [0101-0104]; Fig. 9, the attendance management information includes, for example, information such as working hours, a difference between the time of leaving an office and the time of close of business, overtime hours, situations of taking a holiday including a half-holiday such as a holiday only in the morning or a holiday is taken, or the presence or absence of holiday work).
Claims 3, 11, and 17: Tamano discloses a method as per claim 1, a system as per claim 9, and a computer program product as per claim 15. Tamano further discloses further comprising: determining the probability from reported measures of variances to normal work hours for each of a subset team plurality of employees comprising a plurality of employees inclusive of the subset team plurality of employees (Paragraph [0009-0010]; [0055-0058]; [0077-0078]; [0093-0096]; Figs. 6B, 8, and 10, prediction rule learning means for generating a prediction rule regarding prediction of a likelihood (probability) of a leave of absence (under the broadest reasonable interpretation of a leave of absence from work would consist of taking sick leave) based on first attendance management information including a time-series factor concerning an employee and on information indicating presence or absence of the leave of absence concerning the employee relating to each piece of the first attendance management information, the likelihood of the leave of absence being a likelihood of the employee taking the leave of absence in a predetermined time; and prediction means for predicting the likelihood of the employee as a target of prediction taking the leave of absence based on second attendance management information including a time-series factor with respect to an employee as the target of prediction and on the prediction rule. The leave of absence prediction system in the present example embodiment classifies the first attendance management information of employees etc. into clusters having common properties to generate the prediction rules and to predict the likelihood of a leave of absence in a predetermined time. The employees having the common properties are employees considered to have similar tendencies for a factor (subset) included in the first or second attendance management information, for example, overtime hours, the number of holidays taken, or the like. A table concerning the score of the likelihood of each of employees, etc. taking a leave of absence, derived in the fourth example embodiment of the present invention. The scores are determined according to, for example, a distance (variance) between attendance management 
However, Tamano does not disclose determining the probability for each of a subset team plurality of employees within a department of an entity and driving the display device to display the determined probability of expected employee health within the user interface in association with an identity of the subset team.
In the same field of endeavor of measuring the health of employees Ronen teaches determining the probability for each of a subset team plurality of employees within a department of an entity (Paragraph [0047] the term operation health score may be a value comprised of weighted values on the one or more health sub-scores. Since the score may be generated consistently across multiple organizations the score may be useful for comparing an organization’s operations health to other organizations. Likewise, operations health score associated with particular resources, such as teams, departments, or the like may be used to compare operations health within the same organization). And driving the display device to display the determined probability of expected employee health within the user interface in association with an identity of the subset team (Paragraph [0047]; [0053]; Fig. 18, the term operation health score may be a value comprised of weighted values on the one or more health sub-scores. Since the score may be generated consistently across multiple organizations the score may be useful for comparing an organization’s operations health to other organizations. Likewise, operations health score associated with particular resources, such as teams, departments, or the like 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of determining the likelihood of an employee taking a leave of absence as taught by Tamano with the system of determining the probability for each of a subset team plurality of employees within a department of an entity and driving the display device to display the determined probability of expected employee health within the user interface in association with an identity of the subset team as taught by Ronen (Ronen [0047]). With the motivation of being obvious to try, if Tamano is already calculating the probability of an individual employee taking a leave of absence based on job characteristics then it would be obvious to one of ordinary skill in the art to also calculate this value for a team of employees all with similar characteristics. This is further supported by the fact that Tamano discloses clustering individuals together based on their leave of absence trends. Additionally, the motivation to combine includes improving operational efficiency by measuring, monitoring, and reducing meaningful incident behavior across an organization and informing necessary changes (Ronen [0051]).
Claims 4, 12, and 18: Modified Tamano discloses a method as per claim 1, a system as per claim 9, and a computer program product as per claim 15. However, Tamano does not disclose wherein the determining the probability for the at least one measure of expected employee health comprises classifying reported measures of variances to normal work hours according to the at least one measure using a trained deep learning model.
In the same field of endeavor of measuring the health of employees Ronen teaches wherein the determining the probability for the at least one measure of expected employee health comprises classifying reported measures of variances to normal work hours according to the at least one measure using a trained deep learning model (Paragraph [0047-0049] the terms “operations health sub-score model,” or “health sub-score model” are used herein may refer to one or more data structures or computer readable instructions that may be generated based on various methods, such as, machine learning (under the broadest reasonable interpretation  a model using machine learning would be equivalent to a model using a trained deep learning model as a standard deep learning model is not significantly more than a subset of a type of machine learning model), linear regression, heuristics, other statistical modeling, or the like, or combination thereof).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of determining the likelihood of an employee taking a leave of absence as taught by Tamano with the system of determining the probability for the at least one measure of expected employee health comprises classifying reported measures of variances to normal work hours according to the at least one measure using a trained deep learning model as taught by Ronen (Ronen [0048]). With the motivation of improving operational 
Claims 5, 13, and 19: Modified Tamano discloses a method as per claim 1, a system as per claim 9, and a computer program product as per claim 15. Tamano further discloses wherein the reported measures of variances to normal work hours comprise at least one interval selected from a group consisting of a day, a week, a month, and a year (Paragraph [0045]; Fig. 2 and 10, the attendance management information is represented as a vector obtained by calculated the statistics of four items of information concerning attendance for 12 months, every 1 month, and concatenating the calculated twelve statistics). 
Claims 6, 14, and 20: Modified Tamano discloses a method as per claim 1, a system as per claim 9, and a computer program product as per claim 15. Tamano further discloses wherein the determining the probability is based on a data set of entity-employee benchmark data (Paragraph [0050]; [0063]; Fig. 3, the first attendance management information (data set) is classified into attendance management information concerning an employee, etc. taking a leave of absence or the like and attendance management information concerning an employee, etc. working as normal (benchmark) without taking a leave of absence or the like, on the basis of the information indicating presence or absence of a leave of absence. The linear classifier defines a boundary surface (a boundary line in the case of two dimensions) between an employee, etc. who may take  a leave of absence and employees working as normal. In other words, each of the degree of the likelihood of taking a leave of absence and the degree of the likelihood of working normally is 50% on the boundary surface. Either the  
Claim 7: Modified Tamano discloses a method as per claim 6. However, Tamano does not disclose wherein the data set of entity employee benchmark data comprises at least one attribute selected from a group consisting of entity size, entity location, entity industry, employee job title, and employee age.
In the same field of endeavor of measuring the health of employees Ronen teaches wherein the data set of entity employee benchmark data comprises at least one attribute selected from a group consisting of entity size, entity location, entity industry, employee job title, and employee age (Paragraph [0149-0152] in one or more embodiments, a resource management engine may be arranged to perform actions, including industry benchmarking. In one or more of the various embodiments, industry benchmarking may enable an organization to compare its own operational health trends against other organizations to similar type, size, revenue, and industry segment. In some embodiments, this type of information could show where an organization’s IT operations may be deficient, unevenly loaded, or fatigued thereby impairing performance).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of determining the likelihood of an employee taking a leave of absence as taught by Tamano with the system of setting a benchmark comprising one attribute from a group consisting of entity size, entity location, entity industry, employee job title, and employee age  as taught by Ronen (Ronen [0150]). With the motivation of improving operational efficiency by measuring, monitoring, and reducing meaningful incident behavior across an organization and informing necessary changes (Ronen [0051]).
Claim 8: Modified Tamano discloses a method as per claim 6. Tamano further discloses wherein the data set of entity employee benchmark data comprises at least one attribute selected from a group consisting of employee work hours, employee overtime, employee sick leave, employee medical appointments, and employee vacation (Paragraph [0040-0044]; Fig. 1, a leave of absence prediction system in the first example embodiment of the present invention includes a prediction rule learning unit and a prediction unit. The prediction rule learning unit generates a prediction rule concerning prediction of likelihood of a leave of absence, which is the likelihood of employee taking a leave of absence in predetermined time, based on first attendance management information including a time0series factor of employees and information indicating presence or absence of the leave of absence relating to each of the employee with respect to the first attendance management information (benchmark data). The attendance management information includes, for example, information such as working hours, a difference between the time of leaving an office and the time of close of business, overtime hours, and situations of taking a holiday, or the presence or absence of holiday work).

Therefore, claims 1-20 are rejected under 35 U.S.C. 103.
Response to arguments:
Applicant’s arguments, see REMARKS December 02, 2020, with respect to the rejection of claims 1-20 under U.S.C. 101 have been fully considered and are not persuasive.
Applicant’s argues that the claims that the newly amended limitations “determine a probability by linear regression modelling reported measures of variances to normal work hours for a measure of expected employee health (expected sick leave and/or expected employment termination) wherein the linear regression modelling comprises an independent variable of expected sick leave and dependent variables of prior sick leave, overtime, medical appointments, company size indicator, location indicator, industry indicator, and employee age indicator.” And “driving a display device to display the determined probability of expected employee health within a user interface comprising at least one hyperlink.” Recite an improvement to the technical field of autonomous human resource systems and devices. As they provide  the advantage of strategically changing analysis of employee health from the conventional practice of ensuring compliance of individual retrospective measures to viewing employee health as interrelated measures that can lead to non-productive variance to normal work hours. Therefore, the claims are not directed to a judicial exception. However, the examiner respectfully disagrees as the dependent claims merely recite determining a probability by modelling variances to normal work hours by using various factors such as industry, age, prior sick leave taken, etc. then presenting that information to a user Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978), the Supreme Court noted that the "patent application does not purport to explain how to select the appropriate margin of safety, the weighting factor, or any of the other variables" in the claimed mathematical formula, "[n]or does it purport to contain any disclosure relating to the chemical processes at work, the monitoring of process variables, or the means of setting off an alarm or adjusting an alarm system." 437 U.S. at 586, 198 USPQ at 195. Additionally, the examiner finds that the claims do not recite additional elements that demonstrate the claimed invention improves the functioning of a computer or other technology or technical field. As the claims merely reciting using a linear regression model to determine a value then displaying that value on an interface. An example of an improvement to a technology is Enfish, LLC v. Microsoft Corp., 822 F.3d cRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016) (claims to automatic lip synchronization and facial expression animation were directed to an improvement in computer-related technology and not directed to an abstract idea); Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253,1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017) (claims to an enhanced computer memory system were directed to an improvement in computer capabilities and not an abstract idea); Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299, 125 USPQ2d 1282 (Fed. Cir. 2018) (claims to virus scanning were found to be an improvement in computer technology and not directed to an abstract idea); SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1303 (Fed. Cir. 2019) (claims to detecting suspicious activity by using network monitors and analyzing network packets were found to 
The independent claims 2-8, 10-14, and 16-20 were argued as being allowable for being dependent on claims 1, 9, and 15. 
Therefore, the Examiner finds maintains the rejection of claims 1-20 in regards to U.S.C. 101. 
Applicant’s arguments, see REMARKS December 02, 2020, with respect to the rejection of claim 1-2, 4-10, 12-16, and 18-20 under U.S.C. 102(a) are moot because Applicant has amended the claims, which required further search and consideration. See above, ground(s) of rejection made in view of Claims 1-20 as being obvious by Tamano (US 2017/0286842) in view of NPL U: (Markussen, Simen, et al. "The anatomy of absenteeism." Journal of health economics 30.2 (2011): 277-292.) further in view of Ronen (US 2019/0073615)..
Claims 1, 3, 9, 11, 15, and 17: Applicant argues that the combination of Tamano and Ronan do not disclose the limitation of “determine a probability by a linear regression modelling, wherein the linear regression modelling comprises an independent variable of expected sick leave and dependent variables of prior sick leave, overtime, medical appointments, company size indicator, location indicator, industry indicator, and employee age indicator. However, upon further search and consideration the examiner finds that Tamano can be combined with NPL U (Markussen) and Ronen to disclose the recited claim limitations. As Tamano discloses using a linear classifier to model a probability of an individual 
Claims 2, 4-8, 10, 12-14, 16, and 18-20 were argued as being allowable as being dependent on claims 1, 9, and 17. Therefore, they are also newly rejected under the same rejection as above.
Therefore, Claims 1-20 are newly rejected under U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Krupa (US 2016/0210711)	employee wellness management system.
Reier (US 2018/0082317) systems and methods for producing personalized health recommendation data.
Frick, Bernd, and Miguel Á. Malo. 2008. “ Labor Market Institutions and Individual Absenteeism in the European Union: The Relative Importance of Sickness Benefit Systems and Employment Protection Legislation.” Industrial Relations: A Journal of Economy and Society 47(4): 505– 29.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/COREY RUSS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689